United States Securities and Exchange Commission Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report: December 13, 2010 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 1-13374 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 600 La Terraza Boulevard, Escondido, California 92025-3873 (Address of principal executive offices) (760)741-2111 (Registrant's telephone number, including area code) N/A (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On December 13, 2010, Realty Income Corporation (the “Company”) entered into a Credit Agreement among the Company, as Borrower and the Lenders party thereto, including Wells Fargo Bank, National Association, as Administrative Agent, each of Bank of America, N.A. and Regions Bank, as Co-Syndication Agents and The Bank of New York Mellon, as Documentation Agent, and Wells Fargo Securities, LLC, as Sole Lead Arranger, and Union Bank, N.A., U.S. Bank National Association, BB&T Capital Markets, Capital One Bank and Raymond James Bank (the “Credit Agreement”).In addition, certain subsidiaries of the Company are guarantors of the Credit Agreement.The term of the Credit Agreement will begin on December 13, 2010 and replace the Company’s existing $355 million acquisition credit facility.The Credit Agreement provides for a $425 million unsecured revolving credit facility maturing March 31, 2014. Borrowings under the Credit Agreement bear interest at the LIBOR rate or the base rate, each as defined in the Credit Agreement, plus an applicable margin.The initial applicable margin equals 1.85% for LIBOR loans based on the Company’s current investment grade credit ratings.An applicable commitment fee is payable on the then revolving committed amount, as defined in the Credit Agreement, based on the Company’s current debt ratings.The initial applicable commitment fee equals 0.35% per annum based on the Company’s current debt ratings. As described in the copy of the Credit Agreement filed as Exhibit 10.1 hereto, the Credit Agreementcontains customary and other affirmative covenants, including financial reporting requirements, negative covenants, including maintenance of certain financial requirements, and other customary events of default. The foregoing description of the Credit Agreement is not, and does not purport to be, complete and is qualified in its entirety by reference to a copy of the Credit Agreement filed as Exhibit 10.1 hereto and incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information set forth in Item 1.01 is incorporated herein by reference. Item 9.01 FinancialStatements and Exhibits (d)Exhibits 10.1 Credit Agreement among the Company, as Borrower, the Lenders party thereto, including Wells Fargo Bank, National Association, as Administrative Agent, each of Bank of America, N.A. and Regions Bank, as Co-Syndication Agents, The Bank of New York Mellon, as Documentation Agent, and Wells Fargo Securities, LLC, as Sole Lead Arranger, Union Bank, N.A., U.S. Bank National Association, BB&T Capital Markets, Capital One Bank and Raymond James Bank. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 13, 2010 REALTY INCOME CORPORATION By: /s/ MICHAEL R. PFEIFFER Michael R. Pfeiffer Executive Vice President, General Counsel and Secretary INDEX TO EXHIBITS Exhibit No.Description Credit Agreement among the Company, as Borrower, the Lenders party thereto, including Wells Fargo Bank, National Association, as Administrative Agent, each of Bank of America, N.A. and Regions Bank, as Co-Syndication Agents, The Bank of New York Mellon, as Documentation Agent, and Wells Fargo Securities, LLC, as Sole Lead Arranger, Union Bank, N.A., U.S. Bank National Association, BB&T Capital Markets, Capital One Bank and Raymond James Bank.
